704 N.W.2d 463 (2005)
474 Mich. 876
Pamela S. DAUDERT, Plaintiff-Appellee,
v.
Charles J. DAUDERT, Defendant-Appellant.
Docket No. 127950. COA No. 248779.
Supreme Court of Michigan.
October 6, 2005.
On order of the Court, the application for leave to appeal the November 30, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the decisions of the Court of Appeals and the Kalamazoo Circuit Court. The Court of Appeals did not err in concluding that the Austin Grove property constituted a marital asset, but did err in failing to remand the case to the trial court in light of its conclusion. We REMAND this case to the Kalamazoo Circuit Court for further consideration in light of this order. On remand, the Kalamazoo Circuit Court is to decide whether there is to be a new division of property; if there is to be a new division, to make such a division; to articulate the reasons for the court's decisions; and to determine the amount of spousal support, if any, that continues to be appropriate under M.C.L. § 552.23. In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.